11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Trent Walton,                                 * From the 142nd District
                                                Court of Midland County,
                                                Trial Court No. CV-46,913.

Vs. No. 11-12-00214-CV                        * September 18, 2014

Midland Mira Vista Homeowners’                * Memorandum Opinion by Bailey, J.
Association a/k/a Mira Vista Home-              (Panel consists of: Wright, C.J.,
owners’ Association,                            Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the orders below. Therefore, in accordance with this court’s opinion, the
orders of the trial court are in all things affirmed. The costs incurred by reason of this
appeal are taxed against Trent Walton.